. BD

13

14

15
- 16

“17

18

: 19

20

21

22
23

24

a

DISTRICT OF NEVADA fil JUE-B SHE Se
| ng MAGISTRATE WS
UNITED STATES OF AMERICA, No. a2 21M. I-00473-VCF
Plaintiff, Order forIssuance of Writof:-— |.
. Habeas Corpus Ad Prosequendum for
ve . BOBBY MIKERSON.
Aka BOBBY NICKERSON | a
BOBBY MICKERSON, ~~ ” Prisoner ID: 01996313 =
ake Bobby Nickerson, —
~Defenidant,

UNITED STATES DISTRICT court =,

 

 

; a ‘p04 ¢ Cause appedring therefore,

 

 

out

 

Upon eadingt ihe petition. of the United States s Attotey, for the Distrioe of Nevada, no: i

at a ote eof a ST) ge bly pe Saag ane

" TTIS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum issue
of this Court, directing the production of the body of BOBBY MICKERSON before the

United States District Court at Las Vegas, Nevada, on or about J wy & wn

at the hour of “':24PM 3 PM. in Courtroom Tep , for initial appearance regarding a Criminal

Complaint and any further proceedings and from time to time and day to day thereafter

i il excuséd by the'said Court. -

DATED: Sane, é. oz.

 

 

 

 

“TIONORABLE CAM FERENBACH |
UNITED STATES MAGISTRATE JUDGE.

 

Base) mcs ret te Setar oy See eet
2 . : Ye 3 :

 
 

1 ||CHRISTOPHERCHIOU a FILED -

Acting United States Attorney ©
2 Nevada Bar No. 14853 907) JM -8 PH 12: 30
J OSHUA BRISTER ; ne
3 Assistant United States Attorney . - US MAGISTRATE JU"

501 ‘Las Vegas Boulevard South, Suite 1100
4 || Las ‘Vegas, Nevada 89101

Tel:. (702) 388-6336

5 Fax: (702) 388-5087

J oshua, brister@usdoj.gov

 

 

 

 

6 Attorneys Per the United States
all ‘UNITED STATES DISTRICT COURT
DISTRICT OF NEVAD? ne
8 ll UNITED STATES OF AMERICA, .. | No. - 2:21-MJ-00473-VCF
“O . RPT See STS LT ee RE fa ET a ee TE RR SSSI ae
eo Ye Plaintiff, oo Petition for Writ of Habeas Corpus
eee LON ced: pee ek ee J. Ad Prosequendum for
yy [QE a Tae we) Aka BOBBY NICKERSON
BOBBY MICKERSON, . | Prisoner ID: 01996313
“42 aka Bobby Nicketson es
13 Defendant.
14
15 || . |, ‘The United States of America respectfully requests that the Court issue a Writ of.
16 || Habeas Corpus Ad. Prosequendum directing the Warden, Clark County Detention Center,
i Las Vegas, Nevada, and the United States Marshal for the District of Nevada to produce

 

“18 . BOBBY MICKERSON before the United States District Court on or about . .
19 Suey v PO. __, at the hour of _<: 2? PM , in Courtroom “TaD, for initial |
20 appearance regarding a Criminal Complaint.
21 BOBBY MICKERSON i is currently in the custody of the Warden, Clark County
. 22 Detention Center, Las s Vegas, Nevada.
-23

24

 

 

 

 
On June 8, 2021, a Magistrate Judge in this District issued a Criminal Complaint in

the above-captioned matter charging BOBBY MICKERSON with Possession of a

 

Controlled Substance with Intent to Distribute (Cocaine Base), 21 U.S.C. Section 841(a\(1)
& OME GD and. Felon in Possession ofa Firearm, 18 U.S.C. Section 922(g)(1) and
924(a)(2). | oe

| | - _ Accordingly, the Gi Government requests 2 a Writ of Habeas Corpus Ad Prosequendum
so that the United States Marshals Service can produce BOBBY MICKERSON before this

Court for the purpose of. intial appearance regarding a Criminal Complaint and from time:

 

RS Sere TL SEE Sr Ti RSS aS. ee ee

to time and day to 0 yt tere, at such times and paces as may y be ordered: aid nea”

 

15

16
A?

a
.

20

“21

22

23

24

the eeustody of the Warden: c Clark ic County oe ei as Wess, ‘Nevada:
Respectful submitted this 8th day of June, 2021. So

CHRISTOPHER CHIOU
. Acting United States Attorney

JOSHUA BRISTER:
_ Assistant United States Attorney

 

ee soos oe eee

 

 

 

 
